                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 MICHAEL FROIO and MIKHAIL                            Case No.: 1:18-CV-12005 FDS
 SURMAN, on behalf of themselves and all
 others similarly situated,

                    Plaintiffs,

         v.

 OCEAN SPRAY CRANBERRIES, INC.; and
 DOES 1 through 20,

                    Defendant.


              PLAINTIFFS’ CERTIFICATION PURSUANT TO LR. 16.1(d)(3)

       As counsel for Plaintiffs Michael Froio and Mikhail Surman, I hereby certify that I have

conferred with Plaintiffs Froio and Surman (a) with a view to establishing a budget for the full

course and various alternative courses of litigation; and (b) to consider the resolution of the

litigation through the use of alternative dispute resolution programs, including those outlined in

Local Rule 16.

Dated: January 7, 2019                        Respectfully submitted,
                                              ___/s/ Reuben D. Nathan ______________
                                              NATHAN & ASSOCIATES, APC
                                              Reuben D. Nathan (Pro Hac Vice)
                                              600 W. Broadway, Suite 700
                                              San Diego, California 92101
                                              Telephone: (619)272-7014
                                              Facsimile: (619)330-1819
                                              E-Mail: rnathan@nathanlawpractice.com

                                              BIRNBAUM & GODKIN, LLP
                                              David S. Godkin
                                              James E. Kruzer
                                              280 Summer Street
                                              Boston, MA 02210
                                                  1
Telephone: (617) 307-6110
Fax : (617) 307-6100
Email: godkin@birnbaumgodkin.com
        kruzer@birnbaumgodkin.com

BURSOR & FISHER, P.A.
L. Timothy Fisher (Pro Have Vice)
Joel D. Smith (Pro Hac Vice)
1990 North California Blvd., Suite 940
Walnut Creek, CA 94596
Telephone: (925) 300-4455
Facsimile: (925) 407-2700
E-Mail: ltfisher@bursor.com
         jsmith@bursor.com

Counsel for Plaintiffs




   2
